Buckley, J.
(dissenting). Based on the findings made by the IAS court, the order barring plaintiff from permitting his female friend from entering the mayoral residence to attend public functions at the mayoral residence was overbroad. Public events are held in nonresidential areas of the mayoral mansion and by invitation only.
The IAS court does not have the authority to dictate to a Mayor who can attend public events in the public areas of the Mansion, which is a public facility, except for the area denominated as the private living quarters. Accordingly, we cannot and should not tell the Mayor whom to invite or riot invite to a public function.
Defendant has previously and effectively forbidden the 11- and 15-year-old children from being present at public functions when she so desired. There is no evidence in this record why she could not continue to do so.
The IAS court found that plaintiff had a compelling reason for wanting his friend present at public events. In this context, restraining plaintiff from inviting his friend to public functions based on the potential for a chance meeting between her and the children was an improvident exercise of discretion since it ignores the demonstrated ability of defendant to easily prevent such a feared meeting. The exposure of children to a parent’s *658romantic relationships is not presumed to be a traumatic harm (see, Matter of Feldman v Feldman, 45 AD2d 320, 324; Matter of Austin v Austin, 65 AD2d 903, 904; Matter of McDonald v McDonald, 94 AD2d 856).
Of course, an “accidental” meeting between the children and plaintiffs friend can happen at any time and in any place, but that would not justify the issuance of an order of protection against her. Where, as here, such exposure can be controlled by simple conduct of the parties, there is an inadequate basis for a restraint on otherwise legal conduct.
For these reasons, while the IAS court could properly enjoin plaintiff from permitting his friend access to the marital home, there is no reason why he cannot invite her to public events, on reasonable notice to defendant and under such conditions as the children continue to be prevented by defendant from attending those events.